Citation Nr: 0628849	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for scars on the face.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.

This case was previously before the Board and was remanded 
for further development in February 2006.  


FINDINGS OF FACT

1.  The veteran suffered a laceration to the bridge of the 
nose during service.

2.  The veteran does not currently have a permanent scar on 
the bridge of the nose.

3.  Any current facial scars were not manifested during the 
veteran's active duty service, nor are any current facial 
scars otherwise related to the veteran's active duty service.


CONCLUSION OF LAW

Facial scars were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated April 2003.  Moreover, 
in the April 2003 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2003 letter was sent to the 
appellant prior to the July 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The April 2003 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed scars.  However, there has been no timely notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with an 
April 2003 letter notifying him to submit evidence detailing 
the nature and history of his claimed disability.  The RO 
also furnished the appellant with information accompanying 
the April 2006 supplemental statement of the case which 
directly explained how VA determines disability ratings and 
effective dates.  In any event, as the Board finds below that 
service connection is not warranted for scars on the face, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
facial scars.  The Board has carefully reviewed the service 
medical records for any pertinent indications related to 
possible facial scars, but finds that there was no in-service 
manifestation of any current facial scar.  In this regard the 
Board notes that a March 2006 VA examination conducted in 
connection with this claim identified only a single current 
facial scar for the veteran: a 1 cm "'Y' shaped" scar 
located upon the left eyebrow.  The most suggestive service 
medical record with regard to any possible in-service cause 
of facial scarring reveals that, in May 1972, the veteran 
suffered a laceration to the bridge of his nose.

In accordance with the Board's February 2006 remand, the 
March 2006 VA examination report clarifies whether there is 
any medical link between the May 1972 laceration to the 
bridge of the nose and any current facial scar.  The examiner 
reviewed the medical records, specifically including the 
service medical records, and concluded that the in-service 
facial trauma resulted in "no detectable scar on the bridge 
of the nose."  The examination report identifies no basis 
for relating the documented 1972 laceration on the bridge of 
the nose to the single current facial scar upon the left 
eyebrow.  The findings in this report must be accorded 
significant probative weight as they reflect an expert's 
inspection of the veteran's current facial scarring and 
consideration of the pertinent in-service medical records.  
Based upon the March 2006 VA examination report, the Board 
must conclude that the veteran does not currently have a scar 
on the bridge of his nose and, furthermore, that no current 
facial scar is a residual of his May 1972 laceration to the 
bridge of his nose.

The Board must now consider whether the evidence shows that 
service connection may be warranted for the veteran's current 
facial scar upon his left eyebrow.  In the history section of 
the March 2006 VA examination report it was noted that the 
veteran sustained trauma to the face during service with a 
laceration on the bridge of the nose.  It was further stated 
that the veteran also sustained a laceration over his left 
eyebrow.  However, this notation appearing in the history 
section of the report appears to be information relayed to 
the examiner by the veteran.  There is nothing in the service 
medical records documenting treatment for any laceration over 
the left eyebrow in connection with the May 1972 trauma.  
There is also no other injury documented in the service 
medical records showing any injury to the left eyebrow area.  
The Board has reviewed the service medical records and finds 
that they do not show any other in-service incident, beyond 
the May 1972 laceration to the bridge of the nose, which 
involved trauma to the veteran's face suggestive of residual 
facial scarring.  Significantly, an April 1975 examination 
report also shows no scars, body marks, or other pertinent 
abnormalities were found at that date, which was subsequent 
to the May 1972 incident which lacerated the bridge of the 
veteran's nose.  This strongly suggests that the May 1972 
incident did not result in any permanent scar upon the 
veteran's face, to include upon the veteran's left eyebrow.  
Such a finding is further supported by the fact that the 
veteran's March 1976 service separation examination also does 
not show any facial scars or pertinent skin or facial 
abnormality.  This further suggests that the veteran did not 
have any permanent facial scars at the time of his separation 
from service and, thus, indicates that no in-service event 
resulted in a permanent facial scar.

No permanent facial scars are shown in any of the service 
records.  The earliest contemporaneous indication in the 
record identifying the veteran's current facial scar is the 
veteran's February 2003 claim for service-connection, almost 
28 years after the veteran's separation from service.  This 
lengthy period without evidence of manifestation or treatment 
for the veteran's claimed scarring weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The most probative competent evidence shows that no scar 
resulted from the May 1972 in-service laceration to the 
bridge of the veteran's nose, and the most probative 
competent evidence shows that there is no causal link between 
the veteran's current left eyebrow scar and the in-service 
laceration to the bridge of his nose.  Moreover, there is no 
competent evidence in the record suggesting any causal link 
between the veteran's current left eyebrow scar and his 
service.  The Board is thus presented with an evidentiary 
record which does not show permanent facial scars during 
service or at the time of discharge from service, and which 
does not otherwise show any causal link between current the 
current facial scar and service.  The Board acknowledges 
that, by advancing this claim, the veteran himself is 
asserting that his claimed facial scar is causally linked to 
his service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

Because there is no competent evidence suggesting a causal 
link between the veteran's current facial scar and his 
service, and because of the length of time following service 
prior to any indication of the current scar, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for facial scars.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


